,   .




                     OFFICE        OF   THE    ATTORNEY           GENERAL     OF    TEXAS
                                                      AUSTIN


GrRILDc. M**”
 .,10.1=..‘“.“.‘
                                                                            April   3,   1939


                   Hon. T. 0. Walton, Pr44ld4nt
                   Agrloaltural end Yaobanioal Collsge
                   Colleg4 Station, Texan
                   Dear   Sir:




                                                                                                .




                          dO4&%0      OUR OnOX%, ad 18 OOB8id8r4d    a8 8004pb
                          ipS     it8 bur64n8 4Bd Oblifi8tiOn8   With ita b4U4-
                          fit8.      He thereby 8ubjoetr    him84lt to all oon-
                          8titUtiOILd         and   legi818ttV4      prOVi8iOB8      r418tiBg
Hon. T. 0. Kelton, April 5, 1939, Page Z


          thereto an4 undertakes to perform all the
          duties or the 0rrio4, an4 while he muLaIn
          in auoh offloe the pub110 has tho rlcghtto
          demand that he perform such dutia8.*
          Amone the dutIe8 of a Notary Publlo, I8 the
duty of taking aoknOwled&ments of the pub110 Generally.
If he aoospts his appointment et the hand of the Corer-
nor and holds himself out as a Notary Pubblo he aaospts
the duties imposed Upon hI.mby virtue of the offloe he
holds. Ha ha8 not only the duty of taking loknowledd-
mate,  but he has the duty of refusing to take aoknow-
ledpents under given oondItIon8 whloh, by their nature,
oonstltutes good oause. Them appear no raots In your
Inquiry which would oonmtltute good oau8e for refusal
to aot.
            It Is, thersrore, the opInIon of this Deprt-
ment and you are 80 adricred  t&t the Not8rie8   Pub110 rho
4~4 employ4d   by the A@oultural    and ~obanioal College
or Texes oannot legally mrU84    to do.nOt8ry WO* ror the
pub110 generally during 0rri04   bour8.   Them  18, howover,
no duty lmposad upon a Eotary, or any otber'publlo off-
oial, to 4X4OUt4   a partiOUbr  duty at 8ny giv4B mOSi4Bt.
84 lay 4X4OUt4   that dUt7 at 8UOb m88Onable tb4   88 18
oonslatent rlth the other dUti48   imposed upon him by
reason of his partloular ~ployment.
                   Trusting that th18 satId8otorIly an8w8r8 your
Inquiry     ,   we are




                                           \
                                               LloyQ   ~Armstron~
                                                       AS8i8taBt

LA:AW

APPROVED:


Al-TO=          GENERAL   OF   TKXAS